


110 HR 3082 IH: Montgomery GI Bill Degree Extension

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3082
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Ms. Carson introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to extend the time
		  limitation for the use of entitlement to educational assistance under the
		  Montgomery GI Bill for certain persons actively pursuing a qualifying
		  educational degree or certificate.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill Degree Extension
			 Act of 2007.
		2.Extension of time
			 limitation for use of entitlement to educational assistance under Montgomery GI
			 Bill
			(a)Extension of
			 limitation periodSection 3031 of title 38, United States Code,
			 is amended—
				(1)by redesignating
			 subsection (h) as subsection (i);
				(2)by inserting after
			 subsection (g) the following new subsection (h):
					
						(h)(1)In the case of an
				individual eligible for educational assistance under this chapter who has
				completed at least 50 percent of the credit or time requirements leading to a
				degree or certificate before the last day of the 10-year period prescribed in
				subsection (a), the period during which the individual may use the individual’s
				entitlement shall terminate on the earlier of the following dates:
								(A)The date on which the individual
				completes all of the credit or time requirements leading to the degree or
				certificate.
								(B)The date that is two years after the
				last day of the 10-year period prescribed in subsection (a).
								(2)An individual described in paragraph
				(1) who uses the individual’s entitlement after the last day of the 10-year
				period prescribed in subsection (a) may only use the individual’s entitlement
				for the pursuit of a course that leads to the degree or certificate referred to
				in that
				paragraph.
							.
				(b)Conforming
			 amendmentsSubsection (a) of such section is amended—
				(1)by striking
			 subsections (b) through (g) and inserting subsections (b)
			 through (h); and
				(2)by striking
			 subsection (h) and inserting subsection
			 (i).
				(c)Effective date
			 and applicabilityThe amendments made by subsections (a) and (b)
			 shall apply with respect to an individual whose entitlement to educational
			 assistance under chapter 30 of title 38, United States Code, has not expired as
			 of the date of the enactment of this Act under section 3031 of such title, as
			 in effect on the day before that date.
			
